Case: 21-50429     Document: 00516170210         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 18, 2022
                                  No. 21-50429
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Beau Bryan Walker,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-335-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Beau Bryan Walker pleaded guilty to receipt of child pornography in
   violation of 18 U.S.C. §§ 2252(a)(2), (b)(1). He was sentenced to, inter alia,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50429       Document: 00516170210           Page: 2     Date Filed: 01/18/2022




                                      No. 21-50429


   192-months’ imprisonment. He contends the district court procedurally
   erred in applying enhancements to his Sentencing Guidelines range under
   Guidelines §§ 2G2.2(b)(2), (b)(5).
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009).
          In that respect, for issues preserved in district court, unlike in this
   instance, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008). Instead, and as Walker concedes, because he
   did not preserve his issues in district court, review is only for plain error. E.g.,
   United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012).
          Under that standard, he must show a forfeited plain error (clear or
   obvious error, rather than one subject to reasonable dispute) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id. Walker fails to
   show the court committed the requisite clear or obvious error.
          Guideline § 2G2.2(b)(5) provides for a five-level enhancement for
   “engag[ing] in a pattern of activity involving the sexual abuse or exploitation
   of a minor”. In claiming the court erred in applying this enhancement,
   Walker contends the record fails to establish he engaged in conduct that
   satisfies the definition of “sexual abuse or exploitation”. In the light of




                                            2
Case: 21-50429      Document: 00516170210           Page: 3    Date Filed: 01/18/2022




                                     No. 21-50429


   unrebutted evidence, including Walker’s use of an application’s live video-
   chat feature to receive live video of children masturbating and his
   participating in the application with the children, the court did not plainly err
   in applying the enhancement. See Guideline § 2G2.2, cmt. n.1 (defining
   “sexual abuse or exploitation” as conduct described in 18 U.S.C. § 2251(a)
   (punishing “[a]ny person who employs, uses, persuades, induces, entices, or
   coerces any minor to engage in . . . any sexually explicit conduct for the
   purpose of producing any visual depiction of such conduct or for the purpose
   of transmitting a live visual depiction of such conduct”)); United States v.
   McGee, 821 F.3d 644, 648 n.4 (5th Cir. 2016) (rejecting contention webcam
   or video of explicit sexual conduct does not constitute “visual depiction”
   within the meaning of § 2251(a)). Further, the court did not err in relying on
   Walker’s unchallenged post-polygraph statements contained in the
   presentence investigation report (PSR). See United States v. Barfield, 941
   F.3d 757, 762–66 (5th Cir. 2019) (affirming reliance on defendant’s own post-
   arrest statements at sentencing and noting defendant bears burden of
   demonstrating information in PSR inaccurate).
          For the other challenged enhancement, Guideline § 2G2.2(b)(2)
   provides for a two-level enhancement “[i]f the material involved a
   prepubescent minor or a minor who had not attained the age of 12 years”.
   Walker’s contention that the term “prepubescent” is unconstitutionally
   vague and cannot serve as “a free-standing, independent basis” to apply this
   enhancement is unavailing. See Beckles v. United States, 137 S. Ct. 886, 895
   (2017) (holding Guidelines not subject to vagueness challenges). Moreover,
   at sentencing, he did not challenge the investigating agent’s conclusion, for
   purposes of the enhancement, that the individuals in some of the videos
   Walker possessed were “prepubescent”, nor does he do so now.
   Accordingly, he fails to show the court plainly erred in applying the
   § 2G2.2(b)(2) enhancement on that basis. United States v. Perez, 484 F.3d




                                          3
Case: 21-50429    Document: 00516170210         Page: 4   Date Filed: 01/18/2022




                                 No. 21-50429


   735, 745 (5th Cir. 2007) (upholding enhancement because images found in
   defendant’s possession depicted “prepubescent children”).
         AFFIRMED.




                                      4